 PILOT FREIGHT CARRIERS, INC.Pilot Freight Carriers, Inc. and Etta Belle Kirby.Case 1 -CA-9665October 18, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn June 11, 1982, Administrative Law JudgeWilliam A. Pope II issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.' The Oeneral Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.DECISIONWILLIAM A. POPE II, Administrative Law Judge: OnMarch 5, 1981, the Acting Regional Director for Region11 of the National Labor Relations Board filed a com-plaint alleging that Respondent, Pilot Freight Carriers,Inc., engaged in unfair labor practices, within the mean-ing of Section 8(aXl) of the National Labor RelationsAct (the Act), by more stringently enforcing work rulesand, on December 16, 1980, discharging its employee,Etta Belle Kirby (the Charging Party), because she hadengaged in concerted activities with other employees forthe purpose of collective bargaining and mutual aid andprotection. The hearing was held on November 4, 1981,in Winston-Salem, North Carolina, before me.1. ISSUESThe primary issue in this case is whether Etta B.Kirby was fired by Respondent, her employer, on orabout December 17, 1980, because she had engaged in265 NLRB No. 23protected concerted activities with other employees byprotesting the selection by Respondent of a particular in-dividual to fill a vacant job, in violation of Section8(a)(1) of the Act.' A secondary issue raised by the Gen-eral Counsel on brief, but not in the complaint, is wheth-er Respondent violated Section 8(a)(1) of the Act by im-posing on its employees a rule against talking.The General Counsel argues that the actions of EttaKirby and six or more of her coworkers in Respondent'sdata center in requesting meetings with various of Re-spondent's officers and officials for the purpose of com-plaining about the selection of the person to fill the opendata control clerk job were concerted protected activi-ties, and that the timing of her dismissal from her jobwas so closely related to the protected activities that itmust be found that Etta Kirby was fired because of herinvolvement in those activities. Although Respondentelected not to file a post-hearing brief, it does not appearthat Respondent disputes that the actions of Etta Kirbyand her coworkers concerning the data control job wereprotected concerted activities. Instead, Respondent's po-sition appears to be that Etta Kirby was fired because ofexcessive absences from her job, poor attitude and dis-ruptive behavior, and insubordination, none of whichwas related to her participation in protected concertedactivities. I agree, in part.II. BACKGROUNDIn October 1980, Etta Kirby, who had been employedas a keypunch operator (or data entry operator) in Re-spondent's data center for over 8 years, was one of anumber of keypunch operators who applied for a vacantdata center position as a data control clerk. The an-nouncement on October 28, 1980, by Carroll Hedgecock,the data center manager, of his selection of BarbaraGriggs, one of the least senior data center employees, tofill the data control clerk position angered many, if notall, of the other applicants. After discussing Hedgecock'schoice among themselves, seven or more of the key-punch operators, including Etta Kirby, decided to com-plain to Respondent's management because they consid-ered Barbara Griggs to be unqualified for the positionand to lack seniority. Pursuant to the Company's "opendoor" policy concerning complaints,2Etta Kirby askedher immediate supervisor, Carroll Hedgecock, to arrangea meeting with top management. Hedgecock apparentlytold her that she and her coworkers would first have tomeet with his supervisor, Thomas L. Norman, directorof management systems. Within I to 2 weeks afterGriggs' selection was announced, Norman and his super-visor, John McDermon, vice president of managementRespondent stipulated that it has been at all times material herein anemployer engaged in commerce within the meaning of Sec. 2(2), (6), and(7) of the Act.2 The Company's personnel manual promises an "open door" policyavailable to employees to bring their complaints to management's atten-tion, and further promises that there will be no discrimination againstanyone for presenting a complaint or discussing problems with his super-visors or anyone in management. According to the manual, complaintsare to be made first to the complainant's immediate supervisor, and thento succeeding levels of management until a satisfactory resolution isachieved129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsystems, met with six of the keypunch operators, includfing Etta Kirby, who expressed their displeasure over theselection of Barbara Griggs to fill the data control clerkjob. During the course of the meeting, McDermon madea remark to the effect that he had warned Hedgecockthat the selection of Barbara Griggs would not be popu-lar. Apparently not satisfied with the results of the meet-ing with Norman and McDermon, Etta Kirby, speakingfor the other employees, again requested a meeting withtop management.Within a matter of a few days, seven employees, in-cluding Etta Kirby, met with Lawrence R. Toburen,president of Pilot Freight Carriers, Inc., and Ron Daves,then vice president of personnel. Emotions apparentlyran high during the meeting, all of the employees wereeager to speak, and, on one occasion, Etta Kirby inter-rupted Toburen, an action for which she quickly apolo-gized. Toburen, for his part, testified that he consideredKirby to be disruptive, and, to bring the meeting to anorderly close, told her that, if she continued to interrupt,he would leave the room. Other witnesses testifyingabout the meeting felt that all of the employees weretalking excitedly, that Etta Kirby was not any more dis-ruptive than anyone else, and that Toburen's threat toleave was not addressed to her in particular. During themeeting, the employees repeated their complaint thatBarbara Griggs was not qualified, by experience or se-niority, and raised a new charge that she had been select-ed because she had fraternized with her supervisors, Car-roll F. Hedgecock and Thomas L. Norman.3Toburenand Daves concluded the meeting by telling the employ-ees that Griggs would stay on the payroll and retain thedata control clerk job. After the meeting, Toburen toldHedgecock and Norman what had been said at the meet-ing with the employees and asked them if the fraterniza-tion charge was true. The charge was denied by both. Atsome point after Toburen and Daves met with the datacenter employees, they told McDermon to bring moraleand production problems in the data center under con-trol.Beginning on December 16, 1980, each of the employ-ees in the data center was asked to meet individuallywith McDermon, Norman, and Hedgecock for the pur-pose of discussing, among other things, attendance, lackof productivity, discontent, and alleged harassment ofBarbara Griggs.4Etta Kirby was the eighth employeeI Hedgecock and Norman were permitted to enter denials to thecharge during their testimony; however, the parties were not permittedto litigate the truth or falsity of the charge because the question of howBarbara Griggs was selected is irrelevant to the issues of this case. Re-spondent does not appear to deny that the employees who protestedGriggs' selection were engaged in concerted protected activities, andthere is nothing in the record raising the claim that Etta Kirby was firedbecause she had made untrue charges against her supervisors concerningtheir behavior towards Griggs. Respondent, in fact, appears to contendthat Kirby's discharge was entirely unrelated to the Griggs incident.' The meetings followed a request by keypunch operator ValjeanGrant to Hedgecock for a meeting concerning seating arrangements.McDermon, Hedgecock., and Norman testified that the timing was coinci-dental, that they had been planning to hold the individual meetings forseveral days, and that the agenda had nothing to do with seating arrange-ments among the employees, although seating arrangements were dis-cussed briefly with several employees.interviewed on December 16. From the start, accordingto the testimony of everyone involved, the meeting withKirby went badly. According to Kirby, Norman andHedgecock had been harassing the employees who hadmet with Toburen, and, when she was called in at 4 p.m.on December 16 to meet with her supervisors, eventhough she had earlier that day placed a note on Hedge-cock's desk requesting permission to leave early at 4:15p.m., a request which Hedgecock denied seeing until thenext day, she was accused of excessive absences, talkingon the job, and harassing Barbara Griggs, charges whichshe denied. During the course of the meeting, she toldHedgecock he was discriminating against her, and shesaid "not guilty" or "no comment" in response to severalquestions. The meeting ended, according to Etta Kirby,when she was suspended by McDermon, after he askedher what she intended to do about her "absenteerecord," and she said:..I told him that I had just talked to Carroll, andI said, "You heard it, and nothing I can say or dowill change it." So I said, "I have nothing furtherto say."Several days later, she received a letter from Respondentinforming her that her employment had been terminat-ed. aJohn McDermon testified that, as the senior companyofficial present, he was in charge of the individual meet-ings held with the data center employees on December16, and that he encountered no problems with any of theemployees until he met with Etta Kirby. When Kirbyappeared for the meeting, however, she was uncoopera-tive and hostile from the outset. Although a survey madeby Hedgecock showed that Kirby had been absent 22.7percent of the time during the preceding 6 months, shedenied that she had an attendance problem, and chal-lenged the validity of the survey. She responded with"not guilty" or "no comment" to various statements orquestions concerning production problems, disparagingremarks by employees about management, and harass-ment of Barbara Griggs." Finally, according to McDer-mon, he asked Kirby if she would devote herself to get-ting her job done and making the Company a betterplace to work. Her answer was, "No comment." McDer-mon repeated his question, and received the sameanswer. He then stated that he wanted an answer and re-peated the question a third time. Etta Kirby's responsewas to the effect that she did not have to answer suchquestions at that time and place. McDermon then sus-pended her, and the meeting concluded. The followingday, McDermon met with Toburen and Daves, EttaKirby's file was reviewed, and Toburen and Daves con-curred with McDermon's recommendation that Kirby'semployment should be terminated.5 By letter dated December 18, 1980, Respondent informed Kirby thatshe was dismissed from her job because of excessive absenteeism, ex-tremely poor attitude and disruptive behavior, and insubordinationtoward management.6 Although MeDermon believed that Etta Kirby was involved in theharassment of Griggs, he testified that he did not necessarily believe shehad organized it.130 PILOT FREIGHT CARRIERS, INC.According to Respondent's manual, disciplinary ac-tions involving nonunion employees usually involve foursteps, beginning with oral counseling, followed by twoinstances of oral counseling and written documentation,and ending with discharge. The exceptions to the usualprocedure involve serious infractions, including gross in-subordination, when the four-step procedure can bewaived and the employee immediately discharged.Etta Kirby acknowledged having received a writtenwarning concerning her attendance in December 1978.7Beyond that, Respondent offered in evidence severalother documents recording reminders or warnings ad-ministered to Etta Kirby concerning her attendance orother aspects of her job performance. These documents,all prepared by Hedgecock and addressed to Kirby, in-cluded a memorandum, dated August 24, 1976, remind-ing her to notify her supervisor as soon as possible if shehad to be absent from her job; a memorandum, datedJanuary 12, 1979, warning her that her employmentwould not be continued unless her attendance improved;and a memorandum, dated April 20, 1979, stating that itwas a final warning, and that "[a]ny further unexcusedabsences within sixty (60) days or failure to follow com-pany policy or instruction in the future will result in im-mediate discharge." Although each of the memorandawas addressed to her, Etta Kirby denied having receivedany of them.III. FINDINGS AND CONCLUSIONSA. Discharge of Etta KirbyOn the record before me, I find that Etta Kirby wasfired by Respondent for insubordinate conduct on De-cember 16, 1980,8 which was unrelated to her participa-tion in protected concerted activities, in the form of pro-tests by a group of employees over the selection of theircoworker, Barbara Griggs, to file a vacant job as a datacontrol clerk.9The General Counsel variously characterizes EttaKirby's behavior during her meeting with her supervi-sors on December 16 as "frank and forthright, if a bitgarrulous," "perfectly understandable," "perfectly ration-al, given the circumstances," and "not any more insubor-dinate than the behavior of.. .other] employees" whowere not fired, and argues that the reasons given by Re-spondent for terminating Etta Kirby's employment wereI The letter, which confirms a conversation between Etta Kirby,Hedgecock, and Norman on December 11, 1978, indicates that improve-ment was needed in her attendance, attitude towards her supervisors, atti-tude towards her fellow workers, and attitude towards her job.By letter from John N. McDermon, "VP/Management Systems,Pilot Freight Camera, Inc.," dated December 18, 1980, Etta Kirby wasinformed that her employment had been terminated for excessive absen-teeism, extremely poor attitude and disruptive behavior, and insubordina-tion toward management. From the record, however, it is apparent thatthe actual reason she was fired was for insubordination. The history ofabsences and attitudinal problems alluded to in the letter did not precipi-tate the termination of her employment, but were factors considered byRespondent's management in deciding to fire Etta Kirby rather thanimpose a lesser punishment for her insubordinate conduct on December16, 1980.9 It is not disputed that the group actions of seven or more employeesin Respondent's data center requesting two meetings with management toprotest Gnggs' selection were protected concerted activities within themeaning of Sec. 7 of the Act.pretextual in nature, and designed to cover up the fact"the Respondent took the actions it believed necessary,as quickly as it could, to get the 'rotten apple' out of thebarrel." Pointing out that the punishment imposed wasdisproportionate to the misconduct, the General Counselargues that the timing of the termination of Etta Kirby'semployment was so closely related to the protected ac-tivity that it must be found that she was fired becauseshe had engaged in, and was thought to be leader of,concerted protected activities.As a general matter, an employer is entitled to discusssuch employment-related matters as attendance, morale,production, and attitude with its employees, and it isacting within the bounds of the employment relationshipwhen it requests a commitment from its employees to tryto improve attendance and working conditions. All ofthe witnesses presented by both the General Counsel andRespondent, including Etta Kirby, agree that these weregenerally the subject matter of the individual interviewswhich management conducted with 10 of the data centeremployees on December 16 and 17.There is no doubt that Etta Kirby's conduct duringthe December 16 interview with management was hostileand argumentative. By her own admission, she accusedher supervisor of inflating her absence record by count-ing days she was not scheduled to work,10limited heranswers to a number of concerns raised by the manage-ment officials conducting the interview to cryptic re-marks such as "no comment" or "not guilty," and re-fused to make any commitment to improve her attend-ance. Stripped of conclusory testimony and characteriza-tions, there is in fact little material difference betweenthe testimony of Kirby, on the one hand, and Respond-ent's management officials, on the other; however, onbalance, after hearing all of the testimony and observingthe demeanor of the witnesses, I conclude, and find, thatthe description of the interview contained in the testimo-ny and notes of John McDermon, Respondent's vicepresident of management systems, is the most creditableand the most accurate. I further find that it is clear thatfrom the outset and throughout the interview Kirby washaughty, uncooperative, and disrespectful.According to Etta Kirby's testimony, however, shefelt that she was being discriminated against, and that itwould have been useless on her part to try to defendherself against the untrue and unfounded accusationswith which she was confronted. Thus, it appears, shecontends that she did not have any problems with her at-tendance, production, or attitude, and it was unnecessaryfor her to make any commitment to try to improve them.The real question presented here is whether Kirby'sconduct during the December 16 meeting was provokedby management officials and used as a pretext to termi-nate her employment because of her participation in pro-tected concerted activities. If the interview on December16 was but the last in a pattern of harassment directed ather, as argued by Kirby, then her insolence towards her'1 Hedgecock testified that the survey which he had prepared showingthat Kirby had been absent from her job 22.7 percent of the time duringthe preceding 6 months covered only days when she was assigned towork.131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors on December 16 may be excusable. If not,and Kirby was not asked to make any more of a commit-ment toward improving her attendance and her dedica-tion to her job than her coworkers, then Kirby's behav-ior was clearly insubordinate, and Respondent waswithin its rights to terminate her employment. Unfortu-nately for the Charging Party, I find the latter to be thecase here.The record does not support the conclusion that thereasons cited by Respondent for firing Etta Kirby weremere pretexts intended to hide the real reason, whichwas resentment towards Kirby because of her role incomplaining about the selection of Barbara Griggs to fillthe data control clerk job. Although the firing was rea-sonably proximate in time to the meetings between thedata center employees and management concerning theBarbara Griggs' issue, it appears from the record that 3to 4 weeks, or longer, actually elapsed between the lastmeeting with management concerning Griggs and the in-dividual employee interviews conducted by managementon December 16 and 17, which resulted in Kirby's beingfired. Thus, while the firing and the concerted protectedactivities were sufficiently proximate in time to warrantclosely examining the circumstances of both to determineif they were related, there was ample time for an inde-pendent intervening cause to arise, and, therefore, timing,alone, is insufficient to prove the tainted relationship al-leged by the General CounselNeither can any support be found in the record for theGeneral Counsel's argument that Etta Kirby was singledout for harsh disciplinary action, as an example to others,because she was perceived to be one of the leaders of theprotests over the selection of Barbara Griggs. It is indeedclear from the record that Kirby, in fact, was not aleader of the protest action, which was more in thenature of a spontaneous, but leaderless, coalescing of in-dividual interests. Although Kirby made two requests forgroup meetings on behalf of her coworkers, she was nota spokesperson for the group. During each of the twogroup meetings, each participant spoke for herself;indeed, the problem during the meeting with the compa-ny president seems to have been too many people tryingto speak at the same time. Moreover, not only was thereno factual basis for a perception on the part of manage-ment that Kirby was a leader of the protest, but also nei-ther McDermon nor Toburen, whose testimony on thispoint I find to be creditable, believed Kirby to be actingin a leadership capacity.Similarly, there was no perception on the part of man-agement that Etta Kirby was leading any form of harass-ment of Barbara Griggs. Although never clearly defined,it appears that the so-called harassment amounted tonothing more than a refusal on the part of some of theemployees in the data center to associate with BarbaraGriggs. On this point, I credit the testimony of JohnMcDermon, who stated that he thought that Kirby wasinvolved in the harassment of Griggs, but did not neces-sarily believe that she was the organizer of it." I find that McDermon's testimony outweighs the effect of any "ad-missions" contained in the position letter of February 10, 1981, fromcounsel for Respondent.I find no evidence that the company president, Law-rence R. Toburen, directed or suggested that Kirby's em-ployment be terminated because of her conduct duringthe group meeting while he attended. Thus, if there wasany intent on the part of Respondent's management tofire Kirby because of her participation in the protectedconcerted activities, it would have to have been by JohnMcDermon, Thomas L. Norman, or Carroll F. Hedge-cock, the three management officials who conducted theinterview with Kirby on December 16.It is at least arguable that Norman and Hedgecockmight have had ulterior motives to fire Kirby, since theywere both aware of the fraternization charges madeagainst them by employees of the data center to thecompany president, although there is nothing in therecord suggesting any basis for their suspecting thatKirby, in particular, was responsible for the charges. Or,it can be further argued, their goal may simply havebeen to intimidate the employees into silence by the ex-ample set by firing one of their number, and Kirby, be-cause of her previous problems, was the most vulnerable.The weakness of these arguments, however, is obviousbecause neither Hedgecock nor Norman made the deci-sion to fire Kirby. That decision, which was approvedby President Toburen and Vice President Daves, initiallywas made by John McDermon, himself a vice presidentof the Company. As reflected in the record, it wasMcDermon who was in charge of the December 16 in-terviews with the employees of the data center, it washis request for a commitment to improve attendance andperformance which Kirby refused to answer, and it washis decision to suspend Kirby. The following day, afterasking for the opinions of Norman and Hedgecock,McDermon made the recommendation to fire Kirbywhich President Toburen approved. Unlike Norman andHedgecock, who knew Kirby and had supervised her forseveral years, McDermon was unfamiliar with her workrecord until after the insubordination incident. McDer-mon was not named in the fraternization charge raisedby the data center employees during their meeting withPresident Toburen, and, accordingly, it would seem un-likely that he was motivated by a desire to seek revengeor retribution. On the evidence of record, therefore, Iconclude that McDermon had no reason to single outKirby for punishment because of her participation inconcerted protected activities, or to make an example ofher in order to intimidate and silence data center em-ployees.The commitment which McDermon asked of Kirbywas reasonable under the circumstances12 and no differ-ent from that requested of her coworkers. There is noevidence of a pattern of harassment of Kirby culminatingin the December 16 interview, or that the purpose of theinterviews conducted by management with the datacenter employees on December 16 and 17 was anythingother than to improve morale, efficiency, and productiv-ity among the employees. There is no evidence of anyintent on the part of McDermon prior to the interview12 Kirby apparently had one of the poorer attendance records duringthe preceding 6 months among the data center employees, and her priorrecord indicates that she had been warned previously about attendance.132 PILOT FREIGHT CARRIERS, INC.to discipline, suspend, or fire Kirby, and the decision bymanagement to terminate Kirby's employment followingthe interview was neither disproportionate to the offensenor inconsistent with the Company's established person-nel procedures. The December 16 and 17 interviews con-ducted by management with the data center employeeswere unrelated to the protected concerted activities inwhich some of the employees, including Kirby, had en-gaged in protesting the award of the data control clerkjob to Barbara Griggs.'3On the basis of this record,therefore, I find that there was no excuse for Kirby's be-havior during her interview with management on De-cember 16, and that her conduct was insubordinate underthe circumstances. Respondent had good cause to termi-nate Kirby's employment, and its decision to do so wasunrelated to any protected concerted activity in whichshe may have previously participated.Accordingly, I find that the General Counsel hasfailed to show by a preponderance of the evidence thatRespondent violated Section 8(a)(l) of the Act by termi-nating the employment of its employee, Etta B. Kirby,on or about December 17, 1980.B. The No Talking RuleAlthough not raised as an issue either in the complaintor during the hearing, the General Counsel argues in hisbrief that Respondent committed an unfair labor prac-tice, in violation of Section 8(a)(1), by attempting "to puta muzzle on employee interaction which might lead tofurther protected activities," by the oral promulgation of"a rule against talking across the room by data process-ing employees."14 Upon consideration of the record,'S Although alleged harassment of Barbara Griggs was one subjectraised during the December 16 and 17 interviews, it was not the principalpurpose of the interviews. In any event, harassment of Griggs, if it oc-curred, would not have been a protected concerted activity.14 No motion has been received to amend the complaint pursuant toSec. 102.17 of the Board's Rules and Regulations; however, because Ifind that the allegation is without merit, there is nothing to be gained byhowever, I find that there is no evidence to sustain afinding that Respondent violated Section 8(a)(1) by im-posing any such rule.The factual basis relied on by the General Counsel istestimony by Etta Kirby to the effect that, after the em-ployees met with President Toburen, their supervisors,Tom Norman and Carroll Hedgecock, harassed them bytelling them not to talk across the room. Kirby also testi-fied, however, that such a rule was in existence beforeNorman's and Hedgecock's remarks following the meet-ing with President Toburen. The record is devoid of anyother evidence which might serve to further explain thescope and application of the purported rule, or to differ-entiate the rule following Norman's and Hedgecock's re-marks from the rule as it existed and was applied previ-ously. In short, there is nothing in the record whichwould indicate that whatever rule Respondent maintainsagainst talking is not properly limited to talking in thework area during working hours. In the absence of anyevidence as to the scope of the rule and how it was ap-plied, I find that the General Counsel has failed to showby a preponderance of the evidence that Respondent vio-lated Section 8(a)(1) of the Act by imposing upon its em-ployees a rule against talking.Accordingly, I am issuing the following recommendedOrder:ORDER 'It is hereby ordered that the complaint in this case be,and it hereby is, dismissed in its entirety.deferring consideration of it, and I will dispose of it in this Decision asthough it had been properly raised as an issue.is In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.133